SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 05/11 - 02/09/2011 Copel Analyzes Participating in a Hydroelectric Project Companhia Paranaense de Energia  Copel, in accordance with CVM Instruction 358/2002, informs the market that, in view of the fact that it already operates three large hydroelectric projects on the Iguaçu River in the State of Paraná, it considers as strategic analyzing its potential participation in the Baixo Iguaçu Hydroelectric project. The project was offered at the 7 th new energy auction held on September 30, 2008, and will have installed capacity of 350 MW. Copel will move forward with its analysis if it believes the projects conditions are favorable. Curitiba, February 9, 2011. Sincerely, Ricardo Portugal Alves CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
